DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 30, 2022 in response to the Non-Final Office Action.

Remarks
Pending claims for reconsideration are claims 1-3, 6-10, 13-17, and 19-20. Applicant has
Amended claims 1, 8, and 15. 
Canceled claims 4-5, 11-12, and 18. 


Response to Arguments
Applicant’s arguments filed on September 30, 2022 with respect to amended claims have been fully considered but they are not persuasive (see 103 rejection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (U.S. Patent Application Publication No.: US 2015/0150143 A1 / or “IM” hereinafter) in view of Mihcak et al. (U.S. Patent Application Publication No.: US 2007/0030997 A1 / or “Mihcak” hereinafter) and in further view of A. Bouridane (Book: Imaging for Forensics and Security: From Theory to Practice / or “Bouridane” hereinafter).
	
Regarding claim 1, IM discloses “A non-transitory computer-readable medium embodying a program for generating a watermarked image that is executable in at least one computing device, wherein when executed, the program causes the at least one computing device to at least” (Para 0020, the client terminal 300 is a computer; and a VDI server 100 is a server): 
“obtain an image corresponding to a virtual desktop infrastructure (VDI) desktop associated with a user” (Para 0019:10-17, a VDI Server 100 performs VDI service for a client terminal 300; and Fig. 3: S100);
“generate a watermarking fingerprint based upon an identity of the user; generate a watermarking payload based upon the watermarking fingerprint” (Para 0019:17-22, digital watermark is inserted to a VDI service data, where the watermark includes code information i.e., a “watermarking fingerprint based upon an identity of the user” which can be used to trace leak back to the client terminal 300; Para 0022: the code information may also be related a user of the client terminal 300; and Fig. 3: S200);
[perform at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions, the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel;
embed the watermarking payload into the plurality of wavelet functions to produce a plurality of watermarked wavelet functions using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT, the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel; 
generate the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform]; 
“and transmit the watermarked image to a client device executing a VDI client associated with the user” (Para 0023:1-5, transmits the requested VDI service to the client device 300; and Fig. 3: S400).
IM teaches generating digital watermark of the VDI service data using user code information (IM, Para 0022), but does not explicitly teach watermarking involves a discrete wavelet transform (DWT) of the VDI service data to produce a “plurality of wavelet functions”, embedding a watermark to produce a plurality of “watermarked wavelet functions”, and generating a watermarked image using an inverse discrete wavelet transform (IDWT).  
However, Mihcak discloses “perform at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions” (Mihcak, Para 0065: 9-17, DWT is performed; and Fig. 1: Step 104), 
“the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel” (Mihcak, Para 0065-0066, an image is transformed into grayscale image and DWT is performed on the grayscale image; and Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only);
“embed the watermarking payload into the plurality of wavelet functions to produce a plurality of watermarked wavelet functions [ using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT ]” (Mihcak, Para 0068: watermarked embedding is performed using quantization embedding technique; and Fig. 1: Step 114; and Para 0056), 
“the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel” (Mihcak, Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only. The chromatic components U, and V are left alone until an inverse discrete wavelet transform (IDWT) is performed on the Y component (Mihcak, Para 0066). The chromatic components U, and V are combined with the watermarked Y component to get a color watermarked image (Mihcak, Para 0069).  Therefore, the chromatic components U, and V are “un-watermarked” throughout the watermarking process.);
“generate the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform” (Mihcak, Para 0069: IDWT is performed; and Fig. 1: Step 116).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying DWT to the image, embedding the watermark to the image to produce watermarked wavelet functions, and generating a watermarked image by applying IDWT of Mihcak to the system of providing a (VDI) service of IM to create a system where by applying a wavelet transform i.e., (DWT or IDWT) a signal is represented in wavelets of finite energy in time domain and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to reconstruct the signal without the loss of information.
Furthermore, Mihcak discloses watermarking using quantization embedding technique (Mihcak, Para 0068).
But, IM and Mihcak fails to specially discloses watermarking using multiplicative embedding rule.
However, watermarking using multiplicative embedding would have been obvious (See, Bouridane, Pages: 122-123, discloses multiplicative watermarking using multiplicative embedding rule y-i = x-i (1 + λwi ); i = 1, . . . , N., where x = {x1, . . . , xN } is a sequence of data from the original image, w ={w1, . . . , wN } is a sequence of watermark signals, λ is a gain factor used to control the strength of the watermark, and y = {y1, . . . , yN } is a sequence of watermarked data.
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of watermarking using multiplicative embedding of Bouridane in the system of IM and Mihcak to create a system where use of the “…multiplicative watermarking offers a data-dependent watermark casting…” and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to “…exploits the HVS characteristics in a better way…” (Bouridane, Pages 122-123).


Regarding claim 8, IM discloses “A method for generating a watermarked image, comprising” (Para 10, a method of providing virtual desktop infrastructure (VDI) service with watermarking):
 “obtaining an image corresponding to a virtual desktop infrastructure (VDI) desktop associated with a user” (Para 0019:10-17, a VDI Server 100 performs VDI service for a client terminal 300; and Fig. 3: S100); 
“generating a watermarking fingerprint based upon an identity of the user; generating a watermarking payload based upon the watermarking fingerprint” (Para 0019:17-15, digital watermark is inserted to a VDI service data, where the watermark includes code information i.e., a “watermarking fingerprint based upon an identity of the user” which can be used to trace leak back to the client terminal 300; Para 0022: the code information may also be related to a user of the client terminal 300; and Fig. 3: S200); 
[performing at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions, the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel; 
embedding the watermarking payload into the plurality of wavelet functions using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT to produce a plurality of watermarked wavelet functions, the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel; 
generating the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform]; 
“and transmitting the watermarked image to a client device executing a VDI client associated with the user” (Para 0023:1-5, transmits the requested VDI service to the client device 300; and Fig. 3: S400).
IM teaches generating digital watermark of the VDI service data using user code information (IM, Para 0022), but does not explicitly teach watermarking involves a discrete wavelet transform (DWT) of the VDI service data to produce a “plurality of wavelet functions”, embedding a watermark to produce a plurality of “watermarked wavelet functions”, and generating a watermarked image using an inverse discrete wavelet transform (IDWT).  
However, Mihcak discloses “performing at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions” (Mihcak, Para 0065: 9-17, DWT is performed; and Fig. 1: Step 104),
“the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel” (Mihcak, Para 0065-0066, an image is transformed into grayscale image and DWT is performed on the grayscale image; and Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only);
“embedding the watermarking payload into the plurality of wavelet functions [ using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT] to produce a plurality of watermarked wavelet functions” (Mihcak, Para 0068: watermarked embedding is performed using quantization embedding technique; and Fig. 1: Step 114; and Para 0056),
“the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel” (Mihcak, Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only. The chromatic components U, and V are left alone until an inverse discrete wavelet transform (IDWT) is performed on the Y component (Mihcak, Para 0066). The chromatic components U, and V are combined with the watermarked Y component to get a color watermarked image (Mihcak, Para 0069).  Therefore, the chromatic components U, and V are “un-watermarked” throughout the watermarking process.);
“generating the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform” (Mihcak, Para 0069: IDWT is performed; and Fig. 1: Step 116).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying DWT to the image, embedding the watermark to the image to produce watermarked wavelet functions, and generating a watermarked image by applying IDWT of Mihcak to the system of providing a (VDI) service of IM to create a system where by applying a wavelet transform i.e., (DWT or IDWT) a signal is represented in wavelets of finite energy in time domain and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to reconstruct the signal without the loss of information.
Furthermore, Mihcak discloses watermarking using quantization embedding technique (Mihcak, Para 0068).
But, IM and Mihcak fails to specially discloses watermarking using multiplicative embedding.
However, watermarking using multiplicative embedding would have been obvious (See, Bouridane, Pages: 122-123, discloses multiplicative watermarking using multiplicative embedding rule y-i = x-i (1 + λwi ); i = 1, . . . , N., where x = {x1, . . . , xN } is a sequence of data from the original image, w ={w1, . . . , wN } is a sequence of watermark signals, λ is a gain factor used to control the strength of the watermark, and y = {y1, . . . , yN } is a sequence of watermarked data.
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of watermarking using multiplicative embedding of Bouridane in the system of IM and Mihcak to create a system where use of the “…multiplicative watermarking offers a data-dependent watermark casting…” and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to “…exploits the HVS characteristics in a better way…” (Bouridane, Pages 122-123).

Regarding claim 15, IM discloses “A system for generating a watermarked image, comprising” (Para 0007, a system for VDI service is disclosed):
“at least one computing device in data communication with a client device over a network; program code that, when executed by the at least one computing device, causes the at least one computing device to” (Para 0021, and 0025: devices with processor):
“obtain an image corresponding to a virtual desktop infrastructure (VDI) desktop associated with a user” (Para 0019:10-17, a VDI Server 100 performs VDI service for a client terminal 300; and Fig. 3: S100);
“generate a watermarking fingerprint based upon an identity of the user; generate a watermarking payload based upon the watermarking fingerprint” (Para 0019:17-15, digital watermark is inserted to a VDI service data, where the watermark includes code information i.e., a “watermarking fingerprint based upon an identity of the user” which can be used to trace leak back to the client terminal 300; Para 0022: the code information may also be related to a user of the client terminal 300; and Fig. 3: S200); 
[perform at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions, the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel;
 embed the watermarking payload into the plurality of wavelet functions using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT to produce a plurality of watermarked wavelet functions, the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel; 
generate the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform]; 
“and transmit the watermarked image to the client device executing a VDI client associated with the user” (Para 0023:1-5, transmits the requested VDI service to the client device 300; and Fig. 3: S400).
IM teaches generating digital watermark of the VDI service data using user code information (IM, Para 0022), but does not explicitly teach watermarking involves a discrete wavelet transform (DWT) of the VDI service data to produce a “plurality of wavelet functions”, embedding a watermark to produce a plurality of “watermarked wavelet functions”, and generating a watermarked image using an inverse discrete wavelet transform (IDWT).  
However, Mihcak discloses “perform at least one discrete wavelet transform (DWT) on the image to produce a plurality of wavelet functions” (Mihcak, Para 0065: 9-17, DWT is performed; and Fig. 1: Step 104),
“the DWT performed on a Y channel extracted from the image in a YUV color encoding system to create a watermarked Y channel, wherein the plurality of watermarked wavelet functions correspond to the watermarked Y channel” (Mihcak, Para 0065-0066, an image is transformed into grayscale image and DWT is performed on the grayscale image; and Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only);
 “embed the watermarking payload into the plurality of wavelet functions [using a multiplicative embedding rule that characterizes the Y channel with a gain factor, a sequence of watermark signals from the watermarking payload, and an amplitude associated with a data point of the DWT] to produce a plurality of watermarked wavelet functions” (Mihcak, Para 0068: watermarked embedding is performed using quantization embedding technique; and Fig. 1: Step 114; and Para 0056),
“the plurality of watermarked wavelet functions comprises the watermarked Y channel, an un-watermarked U channel, and an un-watermarked V channel” (Mihcak, Para 0022, a color image is transformed into a grayscale image using a standard linear RGB-to-YUV conversion. Here, the Y component represents the intensity (grayscale) image and the U, and V represent the chromatic components.  A discrete wavelet transform (DWT) is performed on the Y component i.e., the grayscale image only. The chromatic components U, and V are left alone until an inverse discrete wavelet transform (IDWT) is performed on the Y component (Mihcak, Para 0066). The chromatic components U, and V are combined with the watermarked Y component to get a color watermarked image (Mihcak, Para 0069).  Therefore, the chromatic components U, and V are “un-watermarked” throughout the watermarking process.); 
“generate the watermarked image from the plurality of watermarked wavelet functions using an inverse discrete wavelet transform” (Mihcak, Para 0069: IDWT is performed; and Fig. 1: Step 116).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of applying DWT to the image, embedding the watermark to the image to produce watermarked wavelet functions, and generating a watermarked image by applying IDWT of Mihcak to the system of providing a (VDI) service of IM to create a system where by applying a wavelet transform i.e., (DWT or IDWT) a signal is represented in wavelets of finite energy in time domain and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to reconstruct the signal without the loss of information. 
Furthermore, Mihcak discloses watermarking using quantization embedding technique (Mihcak, Para 0068).
But, IM and Mihcak fails to specially discloses watermarking using multiplicative embedding.
However, watermarking using multiplicative embedding would have been obvious (See, Bouridane, Pages: 122-123, discloses multiplicative watermarking using multiplicative embedding rule y-i = x-i (1 + λwi ); i = 1, . . . , N., where x = {x1, . . . , xN } is a sequence of data from the original image, w ={w1, . . . , wN } is a sequence of watermark signals, λ is a gain factor used to control the strength of the watermark, and y = {y1, . . . , yN } is a sequence of watermarked data.
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of watermarking using multiplicative embedding of Bouridane in the system of IM and Mihcak to create a system where use of the “…multiplicative watermarking offers a data-dependent watermark casting…” and the ordinary person skilled in the art would have been motivated to combine the wavelet transform to “…exploits the HVS characteristics in a better way…” (Bouridane, Pages 122-123).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over IM, Mihcak, and Bouridane in view of Michael Hugh Thomas Dymond (U.S. Patent No.: US 11,062,018 B2 / or “Dymond” hereinafter).

Regarding claim 2, in view of claim 1, IM discloses digital watermark is inserted to a VDI service data, where the watermark includes code information i.e., a “watermarking fingerprint based upon an identity of the user” which can be used to trace leak back to the client terminal 300 (Para 0019:17-15).  The code information may also be related to a user of the client terminal 300 (Para 0022).
Mihcak disclose performing DWT, embedding, and IDWT (Para 0138:1-10). 
But, IM, Mihcak, and Bouridane fail to specially disclose generating watermarking fingerprint i.e., a password or key from domain/username pair.
However, Dymond discloses “wherein the watermarking fingerprint is generated by computing an output of a key derivation function, wherein a username and a domain associated with the user are used as inputs to the key derivation function i.e., the watermarking fingerprint 205 is generate from domain/username pair 201 (see, specification para 30)” (Dymond, Col 11:7-31, a password is generated from username, domain etc. among other things by applying hashing algorithm such as the PBKDF2).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of generating watermarking fingerprint i.e., a password or key from domain/username pair of Dymond to the system of IM, Mihcak, and Bouridane to create a system where a hashing mechanism accepts different types of inputs related to the user to generate a phantom password and the ordinary person skilled in the art would have been motivated to combine to generate the phantom password which would allow authenticated access  (Dymond, Col 11:62-66).

Regarding claim 3, in view of claim 2, IM, Mihcak, and Bouridane in view of Dymond disclose “wherein the key derivation function comprises Password-Based Key Derivation Function 2 (PBKDF2)” (Dymond, Col 11:62-66, where the hash function is PBKDF2).

Regarding claim 9, in view of claim 8, IM, Mihcak, and Bouridane in view of Dymond disclose wherein the watermarking fingerprint is generated by computing an output of a key derivation function, wherein a username and a domain associated with the user are used as inputs to the key derivation function” (See rejection of claim 2).

Regarding claim 10, in view of claim 9, IM, Mihcak, and Bouridane in view of Dymond disclose wherein the key derivation function comprises Password- Based Key Derivation Function 2 (PBKDF2)” (See rejection of claim 3).

Regarding claim 16, in view of claim 15, IM, Mihcak, and Bouridane in view of Dymond disclose wherein the watermarking fingerprint is generated by computing an output of a key derivation function, wherein a username and a domain associated with the user are used as inputs to the key derivation function” (See rejection of claim 2).

Regarding claim 17, in view of claim 16, IM, Mihcak, and Bouridane in view of Dymond disclose wherein the key derivation function comprises Password- Based Key Derivation Function 2 (PBKDF2)” (See rejection of claim 3).


Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IM, Mihcak, and Bouridane in view of Brannock et al. (NPL: The Effect of Wavelet Families on Watermarking /or “Brannock” hereinafter).

Regarding claim 6, in view of claim 1, IM discloses digital watermark is inserted to a VDI service data, where the watermark includes code information i.e., a “watermarking fingerprint based upon an identity of the user” which can be used to trace leak back to the client terminal 300 (Para 0019:17-15).  The code information may also be related to a user of the client terminal 300 (Para 0022).
Mihcak disclose performing DWT, embedding, and IDWT (Para 0138:1-10). 
But, IM, Mihcak, and Bouridane fail to specially disclose using a random number generator to produce array of coefficients using a watermark fingerprint as an input.
However, Brannock disclose “wherein the watermarking payload comprises an array of coefficients, the array of coefficients generated by inputting the watermarking fingerprint into random number generator configured to output at least one of an array of random numbers or an array of pseudorandom numbers” (Brannock, Page 559, Section C: lines 1-8, a pseudo random noise pattern is generated using the secret key i.e., the “watermarking fingerprint”; and Fig. 1).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of using a random number generator to produce array of coefficients using a watermark fingerprint as an input of Brannock to the system of IM, Mihcak, and Bouridane to create a system where the produce array of coefficients would help prevent illegal access to content and the ordinary person skilled in the art would have been motivated to use a complex secret key to produce the array of coefficients and enhance once ability to prevent illegal access the content (Brannock, Page 560: Para last).

Regarding claim 7, in view of claim 6, IM, Mihcak, and Bouridane in view of Brannock disclose “wherein the watermarking payload is embedded into the plurality of wavelet functions by multiplying the array of coefficients with respective coefficients corresponding to the plurality of wavelet functions i.e., the multiplicative embedding rule is: y = xi -+ xi-*γ*ωi (See, Spec, Para 36)” (Brannock, Page 559, Section C: lines 1-11 to Page 560: Para 1, and the formulation multiplicative embedding is: W′i = Wi + Wi * α * xi).

Regarding claim 13, in view of claim 8, IM, Mihcak, and Bouridane in view of Brannock disclose wherein the watermarking payload comprises an array of coefficients, the array of coefficients generated by inputting the watermarking fingerprint into random number generator configured to output at least one of: an array of random numbers or an array of pseudorandom numbers” (See rejection of claim 6).

Regarding claim 14, in view of claim 13, IM, Mihcak, and Bouridane in view of Brannock disclose wherein the watermarking payload is embedded into the plurality of wavelet functions by multiplying the array of coefficients with respective coefficients corresponding to the plurality of wavelet functions” (See rejection of claim 7).

Regarding claim 19, in view of claim 15, IM, Mihcak, and Bouridane in view of Brannock disclose wherein the watermarking payload comprises an array of coefficients, the array of coefficients generated by inputting the watermarking fingerprint into random number generator configured to output at least one of an array of random numbers or an array of pseudorandom numbers” (See rejection of claim 6).

Regarding claim 20, in view of claim 19, IM, Mihcak, and Bouridane in view of Brannock disclose wherein the watermarking payload is embedded into the plurality of wavelet functions by multiplying the array of coefficients with respective coefficients corresponding to the plurality of wavelet functions” (See rejection of claim 7).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaan Der Veen et al. (WO 2005/059897 A1) discloses “The envelope characteristic may specifically be a sum and/or average and/or variation of the absolute amplitude values of the first signal. This may provide a particularly suitable parameter for estimating a watermark symbol. Additionally or alternatively, the second characteristic comprises determining an envelope characteristic of the first signal in the second section” (Page 4: Para 5).
Li et al. (CN 101122996 B) discloses:
[0120] watermark signal embedding module 304 for selecting the watermark strength, multiplicative watermark embedding method, the watermark signal is embedded in each group in the transform domain low frequency coefficient of the first part and the second part;
[0121] reversible transform module 305, performs two-dimensional DCT inverse transform to transform domain coefficients of the image block of the watermark signal is embedded, digital image embedded with watermark is obtained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431